TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00128-CV



                        Billy Zvonek and Uptown Cars Inc., Appellants

                                                  v.

                              Jose Duran and Maria Duran, Appellees


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-12-003023, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellants Billy Zvonek and Uptown Cars Inc.’s brief was due in July 2014. After

receiving two extensions to file their brief, their brief was due on September 12, 2014. They have

filed multiple motions for extension of time to file their brief. In their most recent motion, they

request an extension until October 28, 2014. Appellees Jose Duran and Maria Duran have filed

motions to dismiss and objections to the extensions. They contend that appellants have provided

false excuses to this Court for requiring additional time.

               This Court dismisses the pending motions for extension of time to file appellants’

brief as moot and orders that appellants’ deadline to file their brief is November 4, 2014. No further

extensions will be granted.
              If appellants fail to file a brief that complies with the Texas Rules of Appellate

Procedure by November 4, 2014, this Court will dismiss the appeal for want of prosecution.

              It is ordered on October 23, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin




                                               2